DETAILED ACTION
Claims 1-10 are allowed.
This office action is responsive to the amendment filed on 12/10/21.  As directed by the amendment: claim 1 has been amended; and no claims have been cancelled nor added.  Thus, claims 1-10 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a superheated steam generator configured to generate superheated steam by heating steam comprising the claimed spirally wound cylindrical conductor tube, magnetic flux generation mechanism in which the conductor tube is axially short-circuited and subjected to induction heating by the magnetic flux generation to thereby generate the superheated steam and an output port of the conductor tube is disposed at an axial midportion of the conductor tube as recited in Claim 1.
          The closest prior art reference of record is Tonomura et al. (US 2016/0273759).  With regard to claim 1 of the instant patent application, induction heating of the conductor tube increases the current density at both axial end portions, thereby causing an increase in temperature of the axial end portions.   When the superheated steam exits the output port, a temperature of the conduction tube in the vicinity of the output port is typically at one axial end portion of the conductor tube.   As such, when the temperature of the (already heated) axial end portion of the conductor tube in the vicinity of the outlet port further increases by the passing of superheated steam, deterioration of the conductor tube can occur. By placing the output port in the middle section away from the axial end portions of the conductor tube, the axial end portions can be held at relatively low temperatures because they are not in the vicinity of the output port and are thus not subjected to increased temperatures from the superheated steam.  In the claimed configuration, the conductor tube is axially short-circuited at the output ports.   With this configuration, 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ISKRA whose telephone number is (313) 446-4866.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761